Judgment, Supreme Court, New York County (Joan C. Sudolnik, J.), rendered March 12, 2004, convicting defendant, after a jury trial, of attempted assault in the first degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning identification and credibility.
The court properly denied defendant’s challenge for cause to a prospective juror, since the totality of his responses did not call into question his ability to be fair and to follow the court’s instructions (see People v Arnold, 96 NY2d 358, 362 [2001]). There is nothing to suggest that the panelist’s occupation and knowledge of bankruptcy law would have any impact on his ability to serve on a criminal case, and he never said anything that reached the level of requiring an expurgatory oath.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Andrias, Sullivan, McGuire and Malone, JJ.